Citation Nr: 1118973	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-49 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  In June 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.
 
For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board review of the claims file reveals that further action in this appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been granted service connection for adjustment reaction with depression and anxiety associated with diabetes mellitus, type 2 (rated as 70 percent disabling), diabetes mellitus, type 2 (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus, type 2 (each rated as 10 percent disabling), and hemorrhoids, hypertension, erectile dysfunction, and cataracts (each rated as noncompensably disabling); the combined rating is 80 percent.   Hence, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) for a schedular TDIU.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

During the April 2011 Board hearing and in various written statements, the Veteran has described the impact of his various service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  He has reported that his psychiatric symptoms included nightmares, difficulties with memory and concentration, irritability, depression, anxiety, and general emotional instability.  He has indicated that his diabetes and related complications, such as peripheral neuropathy of both lower extremities, caused difficulties with walking and standing, unsteadiness, dizziness.  The Veteran has claimed that the combined effects of these disabilities have prevented him from obtaining and maintaining long term employment since he last worked with the United States Postal Service in 2000.

The Veteran also submitted a December 2009 statement from his treating physician at the Raiter Clinic.  He noted that the Veteran had a variety of medical conditions that, when taken individually are not severely limiting, but when considered together substantially impact his ability to be employed.  Those conditions included both service-connected and non-service-connected disabilities, including diabetes, chronic depression, poor physical health, and emotional exhaustion.  The physician also noted that the Veteran was physically in poor exercise fitness despite years of encouragement to improve his fitness, and was chronically obese.  He did not believe that the Veteran was able to gain substantial employment.

Various VA examiners have addressed the impact of the Veteran's service-connected disabilities on his employability.  A May 2010 psychiatric examiner, while indicating that there was not total occupational and social impartment due to the Veteran's mental disorder, found that the Veteran had trouble focusing and concentrating, with poor energy level and motivation.  He described the Veteran as unreliable and inefficient due to his psychiatric impairment.  On VA general examination in May 2010, the examiner found that the Veteran could perform at least sedentary work, despite limitations on walking and standing due to peripheral neuropathy of the lower extremities.  She noted that the Veteran would be unemployable due to non-service-connected conditions such as cavus foot deformity, carpal tunnel syndrome, and emphysema.  

However, while these separate psychiatric and general medical opinions address the individual effects of the service-connected disabilities on employment, they do not address the question of whether the Veteran's service-connected disabilities, in concert, render him unemployable.  No examiner has explicitly discussed whether the disabling effects of the Veteran's service-connected psychiatric disorder, considered along with his service-connected physical disabilities, render him unable to secure or follow a substantially gainful employment.  Under these circumstances, further medical examination and opinion is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in a denial of the claim for a TDIU (which is a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota dated from July 2010, the last entry currently of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since July 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for a TDIU, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the VAMC Minneapolis all outstanding pertinent records of evaluation and/or treatment of the Veteran, since July 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's 
service-connected disabilities-adjustment reaction with depression and anxiety, type 2 diabetes mellitus, tinnitus, peripheral neuropathy of the right and left lower extremities, hemorrhoids, hypertension, erectile dysfunction, and/or cataracts-either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.

In rendering the requested opinion, the physician should consider all objective evidence, to include the December 2009 private physician's statements and VA outpatient treatment records, as well as the Veteran's assertions as to the effects of his service-connected disabilities on his ability to work. 

The physician should set forth all examination findings, along with complete rationale for the conclusion reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for a TDIU in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


